 


116 HR 3660 IH: Accountability for Migrant Deaths Act of 2019
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 3660 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2019 
Mrs. Trahan (for herself and Ms. Mucarsel-Powell) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Secretary of Homeland Security and the Secretary of Health and Human Services to notify Congress of each foreign national who dies in the custody of the Secretary, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Accountability for Migrant Deaths Act of 2019. 2.Congressional notification of foreign national deaths in custodyNot later than 24 hours after a foreign national dies while in the custody of the Secretary of Homeland Security or the Secretary of Health and Human Services, the appropriate Secretary shall notify Congress of such death, which notification shall include a description of the circumstances of such death.  
3.Limitation on the assertion of Executive privilegeThe Secretary of Homeland Security and the Secretary of Health and Human Services may not assert Executive privilege with respect to testimony before a committee of the House of Representatives or of the Senate related to a death described in section 2. 4.Committee hearings on foreign national deaths in custody required in the House (a)Amendment to the Rules of the House of RepresentativesRule XI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 

Committee hearings on foreign national deaths in custody required(7)Not later than one week after receiving a notification under section 1 of the Accountability for Migrant Deaths Act of 2019 that a foreign national died while in the custody of the Secretary of Homeland Security or the Secretary of Health and Human Services, the chair of the Committee on Oversight and Reform or another standing committee of jurisdiction shall convene a hearing to receive testimony from appropriate agency officials related to the death. . (b)Exercise of rulemaking powerThe provisions of this section are enacted by the Congress— 
(1)as an exercise of the rulemaking power of the House of Representatives, and as such they shall be considered as part of the rules of the House, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and  (2)with full recognition of the constitutional right of the House of Representatives to change such rules at any time, in the same manner, and to the same extent as in the case of any other rule of the House. 
5.Foreign nationalIn determining the meaning of any Act of Congress, or of any ruling, regulation, or interpretation of various administrative bureaus and agencies of the United States, the term foreign national means any individual other than an individual— (1)who is a citizen of the United States; or 
(2)though not a citizen of the United States, who owes permanent allegiance to the United States.   